Citation Nr: 0009210	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-10 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than December 2, 
1996 for the award of a temporary total evaluation based upon 
convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1984.

The Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO) granted service connection and assigned 
a 10 percent disability rating for residuals of a left knee 
injury with osteochondritis dissecans in a February 1986 
rating decision.  The effective date of this 10 percent 
rating was November 20, 1985.

By rating decision issued in July 1997, the Montgomery, 
Alabama VARO granted a temporary evaluation of 100 percent 
effective from December 2, 1996 based on surgical or other 
treatment necessitating convalescence (38 C.F.R. § 4.30).  
The prior 10 percent disability rating was continued from 
February 1, 1997.

This current matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Montgomery VARO, which denied entitlement to an earlier 
effective date for the grant of benefits under the provisions 
of 38 C.F.R. § 4.30.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in June 
1998.  A June 23, 1998 statement of the veteran was accepted 
as his substantive appeal in this case.


FINDINGS OF FACT

1.  The veteran filed his original claim for a temporary 
total rating on March 13, 1997.

2.  Private treatment records received in May 1997 show that 
he was admitted to a private hospital for purposes of 
undergoing arthroscopic surgery on his service-connected left 
knee on December 2, 1996.

3.  There is no legal basis upon which an award of a 
temporary total evaluation based upon convalescence may be 
granted prior to the date of hospital admission.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than December 2, 1996 for the award of a temporary total 
evaluation based upon convalescence are not met.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991); 38 C.F.R. §§ 3.400, 3.401(h)(2), 
4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts of this case are essentially not in 
contention.  By rating decision issued in February 1986, the 
Atlanta VARO granted service connection for residuals of a 
left knee injury with osteochondritis dissecans, assigning a 
10 percent evaluation from November 20, 1985.  The veteran 
filed his original claim for a temporary total rating on 
March 13, 1997.  Treatment records received from Danny R. 
Sparks, MD, in May 1997 show that the veteran was admitted to 
a private hospital for purposes of undergoing arthroscopic 
surgery on his service-connected left knee on December 2, 
1996.  In July 1997, the Montgomery VARO granted a temporary 
evaluation of 100 percent effective from December 2, 1996 
based on surgical or other treatment necessitating 
convalescence (38 C.F.R. § 4.30). The prior 10 percent 
disability rating was continued from February 1, 1997.  

In written correspondence dated in January 1998, Dr. Sparks 
noted that the veteran was out of work following the 
Thanksgiving holiday on the 28th of November 1996, awaiting 
his surgery.  Dr. Sparks pointed out that the veteran missed 
work on November the 29th, 30th and December 1, 1996.  In this 
regard, the veteran has advanced contentions to the effect 
that he should be afforded an effective date earlier than 
December 2, 1996 for the award of a temporary total 
evaluation based upon convalescence.

Under the applicable regulation, a claim for a temporary 
total convalescence rating is defined as a claim for an 
increase.  38 C.F.R. § 3.160(f) (1999).  Applicable laws and 
regulations provide that a temporary total rating may be 
assigned for a period of one, two or three months if at least 
one month of convalescence is necessitated by surgery for a 
service-connected disability, with such benefits payable from 
the date of entrance into the hospital or the date of 
outpatient treatment for the period in question.  38 C.F.R. 
§§ 3.401(h)(2), 4.30 (1999) (emphasis added).  In the instant 
case, the date of entrance into the hospital was December 2, 
1996.

In addition, the Board notes that the effective date of an 
evaluation and award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim were 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (1999).  
Generally, when a veteran is treated by a private facility, 
the date the VA received the pertinent examination reports, 
clinical records, or transcripts of medical records will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(3) (1999).  In the instant case, the RO did not 
receive copies of the veteran's private treatment records 
until May 1997.  Therefore this provision would also not 
afford the veteran the benefit sought.

The Board is bound by the regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons stated 
above, the Board has no legal authority to grant entitlement 
to a temporary total rating under 38 C.F.R. § 4.30 prior to 
December 2, 1996, the date of entrance into the hospital.  
Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).  Accordingly, the appeal as to this issue must 
fail.


ORDER

Entitlement to an effective date earlier than December 2, 
1996 for the award of a temporary total evaluation based upon 
convalescence is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

